internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 4-plr-114643-02 date april re legend decedent trust brother charity city state dollar_figurex date date court state statutes cite dear we received a letter dated date from your authorized representative requesting rulings under sec_2055 and sec_2518 of the internal_revenue_code with respect plr-114643-02 to the proposed reformation of trust and a disclaimer of certain interests in trust this letter responds to that request decedent died testate on date prior to her death decedent had established trust a revocable_trust that became irrevocable on decedent’s death article second of decedent’s will executed on date provides that the residue of decedent’s estate is to be distributed to trust sec_2 of trust provides that upon decedent’s death the balance of trust corpus is to be divided into two equal trusts under sec_2 paragraph one of the trusts is to be administered as follows fifty percent of the balance thereof shall continue in trust and shall be administered as follows brother at least semi-annually a all the net_income shall be paid to or for the benefit of my brother b trustee may pay to or for the benefit of my brother as much of the principal of the trust as the trustee may deem proper for his welfare comfort and support c on the death of my brother the trustee shall pay over the then remaining principal together with all income accrued and unpaid to the date of his death to the trust established for the benefit of my aunt and my aunt in the event my aunts or the survivor of them dies before the time for setting apart their trust share what remains of their share shall be distributed by the trustee as follows i to charity city state to be used in such manner as the board_of trustees shall determine from time to time sec_2 paragraph provides for the administration of the second trust as follows fifty percent of the balance thereof shall continue in trust and shall be administered as follows a all of the net_income shall be paid to or for the benefit of my aunt and my aunt or the survivor at least semi-annually b trustee may pay to or for the benefit of my aunts or the survivor of them as much of the principal of the trust as the trustee may deem proper for their welfare comfort and support c on the death of my surviving aunt the trustee shall pay over the then remaining principal together with all income accrued and unpaid to the date of her death to the trust hereinbefore established for the benefit of my brother brother to add the same to the trust estate thereof and hold and distribute the same as if it had been a part thereof immediately prior to the death of my aunt in the event my brother dies before the time for setting plr-114643-02 apart his trust share or if he dies after his trust share has been set apart but before his entire share has been exhausted what remains of his share shall be distributed by the trustee as follows i to charity city state to be used in such manner as the board_of trustees shall determine from time to time both of decedent’s aunts referenced in sec_2 paragraphs and predeceased decedent accordingly percent of the trust residue passes to the sec_2 paragraph trust brother proposes to disclaim the following interests in the sec_2 paragraph trust his right to receive discretionary distributions of trust principal under sec_2 paragraph b and a fractional share of his income_interest in the trust the numerator of which is dollar_figurex and the denominator of which is the value of the trust as finally determined for estate_tax purposes the laws of state authorize the disclaimer of an interest passing in trust if the disclaimer is in writing and delivered to the trustee the disclaimer relates back for all purposes to the date of the death of the decedent unless the testator has provided otherwise the disclaimed property passes as if the disclaimant died before the decedent state statutes further it is represented that under state law the disclaimer of a life interest causes the acceleration of the remainder_interest cite in conjunction with the execution of brother’s disclaimer trustee proposes to initiate proceedings for the judicial reformation of the sec_2 paragraph trust in accordance with sec_2055 in order to qualify the trust as a charitable_remainder_annuity_trust under sec_664 as reformed the trust will provide for an annual annuity_payment equal to of the trust estate as finally determined for federal estate_tax purposes payable to brother in quarterly installments for his life on the death of brother all remaining trust assets will be paid to charity the following rulings have been requested the proposed disclaimers by brother of the right to receive trust principal distributions and a fractional interest in the trust income during his lifetime will be qualified disclaimers under sec_2518 the proposed reformation of the trust will be a qualified_reformation under sec_2055 an estate_tax charitable deduction will be allowed for the present_value of the remainder_interest in the trust as reformed and for dollar_figurex that will pass directly to charity as a result of brother’s disclaimer ruling_request no plr-114643-02 sec_2518 provides that if a person makes a qualified_disclaimer with respect to any interest in property subtitle b relating to the estate gift and generation-skipping_transfer taxes shall apply with respect to such interest as if the interest had never been transferred to such person sec_2518 provides that the term qualified_disclaimer means an irrevocable and unqualified refusal by a person to accept an interest in property but only if- such refusal is in writing such writing is received by the transferor of the interest the transferor’s legal_representative or the holder of the legal_title to the property to which the interest related not later than the date which is months after the later of- a the date on which the transfer creating the interest in such person is made or b the day on which such person attains age such person has not accepted the interest or any of its benefits and as a result of such refusal the interest passes without any direction on the part of the person making the disclaimer and passes either- a to the spouse of the decedent or b to a person other than the person making the disclaimer sec_25_2518-1 of the gift_tax regulations provides that if a person makes a qualified_disclaimer as described in sec_2518 and sec_25_2518-2 for purposes of the federal estate gift and generation-skipping_transfer_tax provisions the disclaimed interest in property is treated as if it had never been transferred to the person making the qualified_disclaimer instead it is considered as passing directly from the transferor of the property to the person entitled to receive the property as a result of the disclaimer under sec_25_2518-3 the disclaimer of all or an undivided portion of any separate interest in property may be a qualified_disclaimer even if the disclaimant has another interest in the same property in general each interest in property that is separately created by the transferor is treated as a separate interest for example if an income_interest in securities is bequeathed to a for life then to b for life with the remainder_interest in such securities bequeathed to a’s estate and if the remaining requirements of sec_2518 are met a could make a qualified_disclaimer of either the income_interest or the remainder or an undivided portion of either interest a could not however make a qualified_disclaimer of the income_interest for a certain number of years severable property is property that can be divided into separate parts each of which after severance maintains a complete and independent existence for example a legatee of shares of corporate stock may accept some shares of the stock and make a qualified_disclaimer of the remaining shares sec_25_2518-3 provides that a disclaimer is not a qualified_disclaimer under sec_2518 if the beneficiary disclaims income derived from specific property plr-114643-02 transferred in trust while continuing to accept income derived from the remaining properties in the same trust unless the disclaimer results in such property being removed from the trust and passing without any direction on the part of the disclaimant to persons other than the disclaimant or to the spouse of the decedent sec_25_2518-3 example describes a situation where under the provisions of e’s will e’s shares of stock in x y and z corporations were to be transferred to a_trust the trust provides that all income is to be distributed currently to f and g in equal parts until f attains the age of years at that time the corpus of the trust is to be divided equally between f and g f disclaimed the income arising from the shares of x stock g disclaimed percent of g’s interest in the trust f’s disclaimer is not a qualified_disclaimer because the x stock remains in the trust if the remaining requirements of sec_2518 are met g’s disclaimer is a qualified_disclaimer sec_25_2518-3 example considers a situation where h is the income_beneficiary of a_trust and also possesses the right as trustee to invade corpus for h’s health maintenance support and happiness in addition h possesses a testamentary power to appoint trust corpus the example concludes that if h disclaims both the power to invade corpus for h’s benefit and the testamentary power to appoint corpus while retaining the income_interest h’s disclaimer will be a qualified_disclaimer sec_25_2518-3 example describes a situation where under the terms of a testamentary_trust w is to receive all trust income_for_life the trustee has the power to invade trust corpus for the support and maintenance of d during the life of w at w’s death the trust corpus is payable to d d disclaims the right to receive distributions of trust corpus during w’s lifetime but retains the right to receive the remainder at w’s death the example concludes that d’s disclaimer is a qualified_disclaimer in the present case brother proposes to execute irrevocable disclaimers of certain rights in trust it is represented that the disclaimers will be valid under state law and will be delivered to the appropriate party no later than months after decedent’s death further it is represented that brother has not accepted any benefits from the interests subject_to the disclaimers as a result of brother’s disclaimer of a fractional share of his income_interest you represent that under state law an equivalent fraction of the trust corpus will immediately be paid to charity the residuary remainderman cite therefore the disclaimed interest will not remain a part of the trust’s corpus based on the above we conclude that brother’s proposed disclaimer of his right to receive discretionary distributions of trust corpus during his lifetime will constitute the disclaimer of a separate interest in property under sec_25_2518-3 further we conclude that brother’s disclaimer of a fractional portion of his income_interest will constitute a disclaimer of an undivided portion of a separate interest in property under sec_25_2518-3 accordingly we conclude that assuming the other requirements of plr-114643-02 sec_2518 are satisfied brother’s proposed disclaimer will be a qualified_disclaimer under sec_2518 ruling requests nos and sec_2055 provides that for purposes of the federal estate_tax the value of the taxable_estate is determined by deducting from the value of the gross_estate all bequests to or for_the_use_of certain governmental entities certain corporations organized and operated exclusively for religious charitable scientific literary or education purposes and certain other fraternal and veterans organizations sec_2055 provides that where an interest in property other than an interest described in sec_170 passes or has passed_from_the_decedent to a person or for a use described in sec_2055 and an interest other than an interest that is extinguished upon the decedent’s death in the same property passes or has passed for less than an adequate_and_full_consideration in money or money’s worth from the decedent to a person or for a use not described in sec_2055 no deduction is allowed under sec_2055 for the interest that passes to the person or for the use described in sec_2055 unless in the case of a remainder_interest the interest is in a_trust which is a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in sec_664 or in the case of any other interest the interest is in the form of a guaranteed annuity or is a fixed percentage distributed yearly sec_20_2055-2 provides that the amount of a bequest devise or transfer for which a deduction is allowable under sec_2055 includes an interest that falls into the bequest devise or transfer as a result of a qualified_disclaimer described in sec_2518 sec_2055 provides that a deduction is allowed under sec_2055 for any qualified_reformation the term qualified_reformation means a change_of a governing instrument by reformation amendment construction or otherwise that changes a reformable_interest into a qualified_interest but only if-- i any difference between- i the actuarial value determined as of the date of the decedent’s death of the qualified_interest and ii the actuarial value as so determined of the reformable_interest does not exceed percent of the actuarial value as so determined of the reformable_interest ii in the case of-- plr-114643-02 i a charitable_remainder interest the nonremainder interest before and after the qualified_reformation terminated at the same time or ii the reformable_interest and the qualified_interest are for the same period and iii such change is effective as of the decedent’s death sec_2055 provides that the term reformable_interest means any interest for which a deduction would be allowable under sec_2055 at the time of the decedent’s death but for the provisions of sec_2055 sec_2055 provides that the term reformable_interest does not include any interest unless before the remainder vests in possession all payments to persons other than an organization described in sec_2055 are expressed either in specified dollar amounts or a fixed percentage of the fair_market_value of the property sec_2055 provides however that the restriction in sec_2055 does not apply if a judicial proceeding is commenced to change the charitable interest into a qualified_interest not later than the 90th day after the last date including extensions for filing the estate_tax_return if one is required to be filed under sec_2055 the term qualified_interest means an interest for which a deduction is allowable under sec_2055 in this case as discussed above brother’s disclaimer of his right to receive discretionary distributions of trust corpus will be a qualified_disclaimer under sec_2518 thus for estate_tax purposes the interest is treated as never having passed to brother further as a result of the disclaimer brother will be treated under applicable local law as if he predeceased decedent with respect to the disclaimed interest thus for estate_tax purposes as of the date of decedent’s death brother’s right to receive trust income is deemed to be the only noncharitable interest in the trust therefore we conclude that if the disclaimer is executed and the requirements of sec_2518 are otherwise satisfied the charitable interest in the trust prior to reformation would have qualified for an estate_tax charitable deduction under sec_2055 but for the provisions of sec_2055 in other words the value of the remainder_interest in the trust determined based on the assumption that all trust income is distributed to the income_beneficiary would qualify for a charitable deduction but for the provisions of sec_2055 accordingly the first requirement for a qualified_reformation under sec_2055 will be satisfied the proposed reformation satisfies the second requirement for a qualified_reformation under sec_2055 because brother’s interest both before and after the proposed reformation will terminate at the same time ie at brother’s death moreover the reformation will be effective as of the date of decedent’s death therefore the proposed reformation satisfies the third requirement plr-114643-02 with respect to the fourth requirement based on the interest rate under sec_7520 for the month of decedent’s death of percent the difference between the actuarial value of the reformable_interest in the sec_2 paragraph trust and the qualified_interest after reformation will be less that percent of the actuarial value of the reformable_interest accordingly the proposed reformation satisfies the fourth requirement under sec_2055 the proposed reformation will satisfy the fifth requirement under sec_2055 because even though brother’s interest in the reformable trust is not expressed in a specified dollar amount or a fixed percentage of the fair_market_value of the trust it is represented that a judicial proceeding to reform the trust will be commenced within days of the date that the decedent’s federal estate_tax_return is due accordingly we conclude that the proposed reformation will be a qualified_reformation within the meaning of sec_2055 therefore an estate_tax charitable deduction will be allowable under sec_2055 for the present_value of the remainder_interest in the trust as reformed determined under sec_20_2055-2 in addition as noted above based on the submitted representations brother’s disclaimer of a fractional portion of his income_interest in trust will be a qualified_disclaimer under sec_2518 further you represent that under applicable state law as a result of the disclaimer a fractional interest in the trust corpus will pass directly to charity therefore in accordance with sec_20_2055-2 the value of the interest that passes to charity as a result of brother’s disclaimer of a fractional portion of his income_interest in trust will qualify for an estate_tax charitable deduction under sec_2055 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under the cited provisions or any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office a copy of this ruling is being sent to your authorized representative sincerely associate chief_counsel passthroughs and special industries by george masnik chief branch enclosure copy for sec_6110 purposes
